Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                        Nos. 04-16-00245-CR & 04-16-00246-CR

                                 Tim S. ARCHULETA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                    Trial Court Nos. 2013CR3478C & 2013CR3479C
                         Honorable Ron Rangel, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, these appeals are
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED June 15, 2016.


                                             _____________________________
                                             Karen Angelini, Justice